UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-2637



ARNOLD VANCE,

                                              Plaintiff - Appellant,

          versus


MICHAEL HOLLAND, Trustee; DONALD PIERCE, JR.,
Trustee; JOHN WALTON, Trustee; JOSEPH J.
STAHL, II, Trustee; TRUSTEES OF THE UNITED
MINE WORKERS OF AMERICA 1974 PENSION TRUST,
United Mine Workers of America,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-97-269-B)


Submitted:   March 9, 1999                 Decided:   March 31, 1999


Before ERVIN and WILKINS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Arnold Vance, Appellant Pro Se. Jerry Mims, UNITED MINE WORKERS OF
AMERICA, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arnold Vance appeals a district court order granting summary

judgment to the Trustees of the United Mine Workers of America 1974

Pension Trust, finding that the Trustees’ decision to deny benefits

under the pension plan was not an abuse of discretion in this

action filed pursuant to the Employee Retirement Income Security

Act of 1974 (ERISA), 29 U.S.C.A. § 1132(a)(1)(B) (West Supp. 1998).

We have reviewed the record de novo and agree with the district

court that the Trustees did not abuse their discretion.          See

Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989);

Brogan v. Holland, 105 F.3d 158, 161 (4th Cir. 1997). Accordingly,

we affirm the district court order.    See Vance v. Holland, No. CA-

97-269-B (W.D. Va. Oct. 6, 1998).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                2